DETAILED ACTION
Status of Application
Claims 1-12 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  there is a lack of antecedent basis for the recitation of “the first maximum voltage”, and “the second maximum voltage”, and “the first minimum voltage”, and “the second minimum voltage”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10528165 B2. Only claim mapping of . Although the claims at issue are not identical, they are not patentably distinct from each other because as shown below which shows the pending claims are merely broader versions of the patented claims.
Claim 1 of pending application
Claim 1 of Patent US 10528165 B2
A display device comprising: a signal line; a display portion comprising a first region and a second region, wherein:
A display device comprising: a signal line; a shift register, a selection circuit, a first scan line and a second scan line; and a display portion comprising a first region and a second region, wherein:
the first region is configured to be updated entirely during one frame, the second region is configured to be updated partly during the one frame, the first region comprises a first pixel circuit, the second region comprises a second pixel circuit,
the first region is configured to be updated entirely during one frame, the second region is configured to be updated partly during the one frame, the first region comprises a first pixel circuit, the first pixel circuit comprises a first circuit, the second region comprises a second pixel circuit, the second pixel circuit comprises a second circuit
the signal line is configured to supply a first grayscale signal to the first pixel 


the first scan line is configured to output a first voltage and a second voltage lower than the first voltage, the second scan line is configured to output a third voltage and a fourth voltage lower than the third voltage, a first maximum voltage generated by 

.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vieri et al. (US 20100231614 A1), in view of Perdices-Gonzalez et al. (US 20150228217 A1).
Regarding claim 1, Vieri teaches a display device (Fig. 4. Para 62)) comprising: 
a display device comprising: a signal line; a display portion comprising a first region and a second region, (Fig. 5.  Second region RGB with scan line 504, Para 35-36. Para 69-70. Fig. 5.  first region k1,k2,k3 with scan line 503) wherein:
the first region comprises a first pixel circuit, the second region comprises a second pixel circuit, (Fig. 5.  Second  region RGB with scan line 504, Para 35-36. Para 69-70. Fig. 5.  First region k1,k2,k3 with scan line 503)
the signal line is configured to supply a first grayscale signal to the first pixel circuit and a second grayscale signal to the second pixel circuit, the first pixel circuit 
the first maximum voltage generated by the first grayscale signal is higher than the second maximum voltage generated by the second grayscale signal, and the first minimum voltage generated by the first grayscale signal is lower than the second minimum voltage generated by the second grayscale signal.
However Vieri does not teach (i) the first region is configured to be updated entirely during one frame, the second region is configured to be updated partly during the one frame.
(ii) the first maximum voltage generated by the first grayscale signal is higher than the second maximum voltage generated by the second grayscale signal, and the first minimum voltage generated by the first grayscale signal is lower than the second minimum voltage generated by the second grayscale signal.
However, regarding to the aforementioned feature (i),
However Perdices-Gonzalez teaches the first region is configured to be updated entirely during one frame, the second region is configured to be updated partly during the one frame. (Para 29-30.  The emissive pixel and reflective pixels are refreshed at different rate)
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Vieri with Perdices-Gonzalez to teach the first region is configured to be updated entirely during one frame, the second region is configured to 
However, regarding to the aforementioned feature (ii),
However it is obvious that depending on the grayscale levels within each grayscale signal for the image being displayed, the first maximum voltage generated by the first grayscale signal is higher than the second maximum voltage generated by the second grayscale signal, and the first minimum voltage generated by the first grayscale signal is lower than the second minimum voltage generated by the second grayscale signal.
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Vieri and Perdices-Gonzalez to teach the first maximum voltage generated by the first grayscale signal is higher than the second maximum voltage generated by the second grayscale signal, and the first minimum voltage generated by the first grayscale signal is lower than the second minimum voltage generated by the second grayscale signal as the image for the corresponding pixel areas would result in the first maximum voltage generated by the first grayscale signal is higher than the second maximum voltage generated by the second grayscale signal, and the first minimum voltage generated by the first grayscale signal is lower than the second minimum voltage generated by the second grayscale signal depending on the image grayscale feedback.

Regarding claim 2, Vieri and Perdices-Gonzalez already teach the display device according to claim 1, 


Regarding claim 8, refer to rejection for claim 1. 

Regarding claim 9, Vieri and Perdices-Gonzalez already teach the display device according to claim 8, 
And Vieri further teaches wherein the first display element and the second display element are configured to compose an image at the display portion using the first scan signal and the second scan signal. (Fig. 5.  second region RGB with scan line 504, Para 35-36. Para 69-70. Fig. 5.  First region k1,k2,k3 with scan line 503)

Claims 3-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vieri et al. (US 20100231614 A1), in view of Perdices-Gonzalez et al. (US 20150228217 A1), further in view of Kim (US 20050264228 A1).
Regarding claim 3, Vieri and Perdices-Gonzalez already teach the display device according to claim 1, 
And Vieri further wherein: the display device further comprises, a first scan line, a second scan line and a shift register, the shift register is electrically connected to the first scan line and the second scan line, (Fig. 5.  second region RGB with scan line 504, Para 35-36. Para 69-70. Fig. 5.  First region k1,k2,k3 with scan line 503)

the first display element comprises a first pixel electrode and a first counter electrode, (Fig. 5.  First region k1,k2,k3 with scan line 503 with the pixel electrode). Para 35-36, 69-70)
the signal line is electrically connected to one of a source and a drain of the first transistor, the other of the source and the drain of the first transistor is electrically connected to the first pixel electrode and one electrode of the first capacitor, the first scan line is electrically connected to a gate of the first transistor, (Fig. 5.  First region k1,k2,k3 with scan line 503 with the pixel electrode with signal line goes the transistor then to the capacitor. Para 35-36, 69-70. There is a pixel capacitor and a storage as it is liquid crystal pixel)
However Vieri and Perdices-Gonzales do not teach a first power supply line, the other electrode of the first capacitor is electrically connected to the first power supply line, the second pixel circuit further comprises a second transistor, a third transistor, and a fourth transistor, the second display element comprises a second pixel electrode and a second counter electrode, the signal line is electrically connected to one of a source and a drain of the second transistor, the other of the source and the drain of the second transistor is electrically connected to a gate of the third transistor,  one of a source and a drain of the third transistor is electrically connected to the second pixel electrode and one of a source and a drain of the fourth transistor, the second scan line is electrically connected to a gate of the second transistor, the first power supply line is electrically connected to the other of the source and the drain of the fourth transistor, and a voltage 
However Kim teaches a first power supply line, the other electrode of the first capacitor is electrically connected to the first power supply line, the second pixel circuit further comprises a second transistor, a third transistor, and a fourth transistor, the second display element comprises a second pixel electrode and a second counter electrode, the signal line is electrically connected to one of a source and a drain of the second transistor, the other of the source and the drain of the second transistor is electrically connected to a gate of the third transistor,  one of a source and a drain of the third transistor is electrically connected to the second pixel electrode and one of a source and a drain of the fourth transistor, the second scan line is electrically connected to a gate of the second transistor, the first power supply line is electrically connected to the other of the source and the drain of the fourth transistor, and a voltage supplied to the first power supply line is supplied to the second pixel electrode through the fourth transistor in a period when the first grayscale signal is supplied to the one electrode of the first capacitor through the first transistor. (Para 43-57. Fig. 5 shows the second to fourth transistors M1, M3 and M4.  Power line is VDD, capacitor C2 is the second capacitor. Fig. 5 shows the all the elements are connected together. And the pixel would substitute the emissive pixel of Vieri, therefore, all the elements in the first pixels would be connected to the second pixels).



Regarding claim 4, Vieri and Perdices-Gonzalez already teach the display device according to claim 1,

However Vieri and Perdices-Gonzalez do not teach the second display element comprises a self-luminous element.
However Kim teaches the second display element comprises a self-luminous element.(Fig. 2 Para 13-14)
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Vieri and Perdices-Gonzalez with Kim to teach the second display element comprises a self-luminous element to produce the predictable result of displaying image with a transmissive and a reflective pixel by adopting the OLED display pixel of Kim to replace the transmissive pixel of Vieri. 

Regarding claim 5, Vieri and Perdices-Gonzalez with Kim already teach the display device according to claim 3, 
And Kim further teaches wherein each of the first transistor, the second transistor, the third transistor, and the fourth transistor comprises an oxide semiconductor in a channel formation region thereof. (Para 69)

Regarding claim 10, refer to rejection for claim 4.

Claims 6-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vieri et al. (US 20100231614 A1), in view of Perdices-Gonzalez et al. (US 20150228217 A1), further in view of Roh et al. (US 20150138214 A1).
Regarding claim 6, Vieri and Perdices-Gonzalez already teach the display module comprising the display device according to claim 1 as shown in the rejection for claim 1,
However Vieri and Perdices-Gonzalez do not teach the display module comprising a touch sensor.
However Roh teaches a display module comprising a touch sensor. (Para 134)
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Vieri and Perdices-Gonzalez with Roh to teach the display module comprising a touch sensor by adding a touch sensor which would greatly enhance the functionality of the device.

Regarding claim 7, Vieri, Perdices-Gonzalez and Roh already teach the electronic device comprising the display module according to claim 6, 
And Roh further teaches an operation key, and a battery. (Para 58.  Para 124).

Regarding claim 11, refer to rejection for claim 6.

Regarding claim 12, refer to rejection for claim 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANG LIN/           Primary Examiner, Art Unit 2626